Opinion issued March 6, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01299-CV
____________

IN RE CHRIS L. WILBERTS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator, Chris L. Wilberts, filed a petition for writ of mandamus and a motion
for temporary relief complaining about the trial court's (1) July 31, 2002 family violence
protective order.  On December 20, 2002, we requested the respondent and/or the real
party in interest, Rebecca P. Wilberts, to file a responsive brief to the petition for writ
of mandamus.  We also granted relator's request for stay and temporary relief and
temporarily stayed that portion of the protective order signed July 31, 2002 which
ordered relator to pay to Rebecca P. Wilberts for her support $2,000.00 per month.
	Judge Baker retired and was replaced by the Honorable Janis Yarbrough as
presiding judge of the 306th District Court on January 1, 2003.  On January 16, 2003,
we abated this original proceeding and granted relator 30 days in which to seek relief
from Judge Yarbrough and, if she refused, file and serve an amended petition for writ
of mandamus.  See  Tex. R. App. P. 7.2(b); State v. Olsen, 163 Tex. 449, 360 S.W.2d
402, 403 (1962).  We also ordered that, if an amendment was not filed within 30 days,
this cause will be dismissed.  No amended petition has been filed.
	On February 19, 2003, relator filed an unopposed "Notice of Non-suit or
(Alternatively) Withdrawal of Mandamus Without Prejudice," which we construe as
a motion to voluntarily dismiss this original proceeding.  Relator did not pay his $10
motion filing fee.  By letter received on February 20, 2003, relator's counsel advised
the clerk of this Court that the parties had settled their dispute in its entirety. 
Relator's motion to dismiss is granted, our stay is vacated, and this original
proceeding is dismissed.  See Tex. R. App. P. 42.1(a)(2).  Relator is ordered to pay
his $10 motion filing fee within 10 days of the date of this opinion.
PER CURIAM
Panel Consists of Taft, Keyes, and Higley.
1. The Honorable Susan Baker, judge of the 306th District Court of Galveston County.  The
underlying proceeding is an application for a family violence protective order filed in a pending
divorce, trial court cause number 02FD1541, styled In the Matter of the Marriage of Chris L.
Wilberts and Rebecca C. Wilberts.